UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2388


LAKEFRONT INVESTORS, LLC; TRUSTCAPITAL INVESTMENTS, LLC;
EQUITY   TRUST   COMPANY,   Custodian  FBO Nicholas  John
Lazarchick IRA; Nicholas John Lazarchick (TTEE); CJR DUCK
ASSOCIATES, LLC; NICHOLAS JOHN LAZARCHICK,

                Plaintiffs - Appellees,

          v.

JANET ANN SYDNOR; CHARLES VERNON CLARKSON,

                Debtors – Appellants,

          and

MICHAEL G. RINN,

                Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-00327-RDB)


Submitted:   April 29, 2013                   Decided:   May 3, 2013


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Janet Ann Sydnor, Charles Vernon Clarkson, Appellants Pro Se.
Stephen Ari Metz, SHULMAN, ROGERS, GANDAL, PORDY & ECKER, PA,
Potomac, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Janet Ann Sydnor and Charles Vernon Clarkson appeal

from the district court’s order reversing the bankruptcy court’s

dismissal   of     their   bankruptcy       cases.        We    have   reviewed   the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                      Lakefront Investors,

LLC v. Sydnor, No. 1:12-cv-00327-RDB (D. Md. Oct. 26, 2012).                       We

dispense    with    oral    argument    because           the    facts   and   legal

contentions   are    adequately   presented          in    the    materials    before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        3